Citation Nr: 0014901	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 28, 1993, for a 
grant of service connection for neurogenic bladder with 
urinary retention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.  This appeal arises from a June 1996 rating decision of 
the Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  In July 1997, the veteran's 
claims folder was transferred to the St. Petersburg, Florida, 
regional office.  

The Board of Veterans' Appeals (Board) issued a decision 
dated in August 1998.  That decision denied the veteran's 
claims for:  an effective date prior to May 28, 1993, for 
service connection for neurogenic bladder with urinary 
retention; an effective date prior to May 28, 1993, for 
service connection for a colon disorder; and an evaluation in 
excess of 20 percent for postoperative ventral hernia.  

In August 1999, the United States Court of Appeals For 
Veterans Claims (the Court) vacated that part of the Board's 
decision which denied the veteran's claim for an effective 
date prior to May 28, 1993, for service connection for 
neurogenic bladder with urinary retention, and remanded that 
issue for readjudication.  The appeals pertaining to the 
other issues addressed in the Board's August 1998 rating 
action were dismissed.

Thus, the only issue before the Board at this time is 
entitlement to an effective date prior to May 28, 1993, for 
service connection for neurogenic bladder with urinary 
retention.  The appellant submitted a VA Form 9 to the Board 
in March 2000 in which she contends that she is entitled to 
higher ratings for her service connected disabilities and for 
earlier effective dates for the grants of service connection.  
To the extent that she is raising new claims that have not 
been adjudicated and/or appealed, and to the extent that she 
has requested a hearing before the Board at a local office, 
these matters are referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran was separated from service in June 1968.  The 
available evidence indicates that the claim for secondary 
service connection for neurogenic bladder may well have been 
received at the RO on May 29, 1991.


CONCLUSION OF LAW

The criteria for an effective date of May 29, 1991, for the 
award of service connection for neurogenic bladder with 
urinary retention have been met.  38 C.F.R. § 3.400(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, she has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the veteran's 
original claims folder has been lost.  The RO made extensive 
attempts to locate the missing file; however, these efforts 
were unsuccessful.  There is no indication that the RO has 
failed to pursue any reasonable avenue for recovery of the 
file.  Accordingly, the Board must now base its decision on 
the evidence contained in the reconstructed folder.

The veteran was separated from service in June 1968.  As 
noted above, the original claims folder is missing, and thus 
the Board does not have a complete record of the history of 
the veteran's disabilities and claims.  However, a copy of 
record of a Board decision dated in May 1991 is of some help 
in this regard; based upon the history and evidence 
referenced in that decision, it is possible to determine at 
least a partial outline of the procedural history in this 
case.  

A rating decision of February 1979 denied service connection 
for tubal (ectopic) pregnancy and resulting right 
salpingectomy on the basis that such pregnancy was 
developmental in nature, and required only remedial surgery.  
The May 1991 Board decision determined that the February 1979 
rating decision was clearly and unmistakably erroneous.  
Service connection was granted for residuals of ectopic 
pregnancy, with resulting right salpingectomy.  The May 1991 
Board decision also remanded the remaining issues on appeal:  
entitlement to service connection for residuals of vaginal 
hysterectomy, left salpingo-oophorectomy, and right 
oophorectomy; and benefits under what is now 38 U.S.C.A. 
§ 1151 (West 1991) for additional gynecological disability.  
The issue of entitlement to a permanent and total disability 
rating for pension purposes was referred to the RO for 
initial adjudication.  

A March 1993 rating decision granted service connection for 
residuals of vaginal hysterectomy, left salpingo-
oophorectomy, and right oophorectomy, as well as a total and 
permanent disability rating for pension purposes.  In the 
discussion of the pension claim, that rating decision 
referred to a VA examination of June 1992 which apparently 
contained a diagnosis of neurogenic bladder with urinary 
retention.  The date of claim noted on the March 1993 rating 
decision was May 29, 1991.

The RO determined that the first indication in the rebuilt 
record of the veteran's claim for secondary service 
connection for neurogenic bladder with urinary retention is a 
letter from the veteran's representative dated May 28, 1993.  
This letter advised the RO that the veteran would like to 
amend her claim to include service connection for neurogenic 
bladder with urinary retention.  A June 1996 rating decision 
granted service connection for neurogenic bladder with 
urinary retention.  The grant of service connection was made 
effective from May 28, 1993.

The regulations provide that in a claim for direct service 
connection the effective date is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(a) (1999).

There is no indication in the record, nor is it contended, 
that the veteran filed a claim for service connection for 
neurogenic bladder or a colon disorder within the first 
postservice year.  

From the evidence available, it is clear that the veteran 
filed a claim for some benefits on May 29, 1991.  A VA 
examination conducted pursuant to that claim found neurogenic 
bladder with urinary retention.  In light of the unfortunate 
loss of the veteran's original claims folder, and the absence 
of the May 29, 1991 claim itself, the Board is of the opinion 
that, raising reasonable doubt in the veteran's favor, it is 
proper to construe the May 29, 1991 claim as including 
service connection for neurogenic bladder with urinary 
retention.

Accordingly, an effective date of May 29, 1991, for the award 
of service connection for a neurogenic bladder with urinary 
retention is granted.  38 C.F.R. § 3.400(a) (1999).  There is 
no basis in the available record for an effective date 
earlier than that.  In making this determination, reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A.  
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).








	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of May 29, 1991, for service connection for 
neurogenic bladder with urinary retention is granted.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals



 

